UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1202



CLYDE F. NEWMAN, III; GEORGE W. PARR; RICHARD
R. WEHRHEIM,

                                            Plaintiffs - Appellants,

          versus


ARC ICESPORTS & ENTERTAINMENT, INCORPORATED, a
Delaware Corporation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-484-A, CA-99-485-A, CA-99-486-A)


Submitted:   December 20, 2000            Decided:   January 23, 2001


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


William T. Freyvogel, ADAMS, PORTER & RADIGAN, LTD., McLean, Vir-
ginia, for Appellants. Stanley J. Reed, J. Bradford McCullough,
LERCH, EARLY & BREWER, CHTD., Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde F. Newman III, George W. Parr, and Richard R. Wehrheim

appeal the district court’s orders denying relief on Counts I and

III of their complaints and dismissing Count II without prejudice

to their ability to sue in state court for severance pay.      Count I

of each complaint sought damages for failure to provide reasonable

notice of termination.   The district court dismissed these claims

for reasons stated from the bench.       The parties failed to provide

a transcript of this proceeding.       Because the employment contracts

specifically provided that the employees could be terminated with-

out notice, we affirm the denial of relief on Count I.       Regarding

Counts II and III of the complaints, we have reviewed the parties’

briefs, the joint appendix and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      Newman v. ARC Icesports & Entm’t, Inc.,

Nos. CA-99-484-A, CA-99-485-A, CA-99-486-A (E.D. Va. Jan. 14,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2